           Case 1:18-cv-01040-SAG Document 59 Filed 04/30/21 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND

         CHAMBERS OF                                                       101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                  BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                 Telephone (410) 962-7810
                                                                                  Fax (410) 962‐2577
                                                                         MDD_DLBChambers@mdd.uscourts.gov




                                          April 30, 2021


                  ORDER RESCHEDULING SETTLEMENT CONFERENCE

         RE:     Peerless Insurance Company v. WEO Construction
                 Civil No.: SAG-18-1040

 Dear Counsel:

        Per the parties’ request, the settlement conference in this case has been rescheduled to
  Tuesday, June 29, 2021. It will start at 9:30 a.m. and will be conducted virtually through the
  Zoom for Government video conferencing platform. A Zoom link will be circulated by my
  chambers a few days before the settlement conference.

       Please note that all directions and guidance contained in my April 14, 2021 Order apply.
  ECF No. 58. The ex parte letters are now due by June 15, 2021.

         I look forward to seeing you on June 29, 2021.

                                                     Sincerely,

                                                            /s/

                                                     Deborah L. Boardman
                                                     United States Magistrate Judge

  cc:    Judge Stephanie A. Gallagher
